—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered February 13, 1996, convicting defendant, after a jury trial, of burglary in the third degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to concurrent prison terms of 2V2 to 5 years and 1 year, respectively, unanimously affirmed.
The evidence was legally sufficient to convict defendant of the burglary charge. There was ample evidence of defendant’s knowledge that he was in a nonpublic building, or portion thereof, including evidence that on a Saturday afternoon at 5:30 p.m., defendant entered a Federal Express warehouse building through the only opened truck entrance (which was clearly demarcated as an entrance for Federal Express vehicles), where the only people present nearby were security personnel, and that defendant climbed onto a platform and proceeded to remove two packages from a conveyor belt (People v Watson, 221 AD2d 264, lv denied 87 NY2d 926; People v Jenkins, 213 AD2d 279, lv denied 85 NY2d 974). Concur — Sullivan, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.